DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 22 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number (application number 16/352, 085) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…the plurality of crystalline semiconductor islands comprising a first group of islands having a first lateral expansion potential and a second group of islands having a second lateral expansion potential that is different from the first lateral expansion potential; and heat-treating the relaxation substrate to a relaxation temperature that is higher than or equal to a glass transition temperature of the flow layer to cause differentiated relaxation of the islands of the first and second groups, the lattice parameter of the first group of relaxed islands and that of the second group of relaxed islands then having different values.”, in combination with the rest of the limitations of claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/MOUNIR S AMER/Primary Examiner, Art Unit 2894